DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Cook on 12/14/21.
The application has been amended as follows: 
Claim 1 line 9 please delete “…age.”, and add “…age; and 
measuring at least one of a Dice Similarity Coefficient (DSC) or a cross sectional area (CSA) error between a ground truth and a predicted segmentation of the image and selecting the artificial intelligence network from a plurality of networks based on a minimizing of the DSC or CSA”.
Claim 11 line 11 please delete “…age.”, and add”…age; and 
measuring at least one of a Dice Similarity Coefficient (DSC) or a cross sectional area (CSA) error between a ground truth and a predicted segmentation of the image and selecting the artificial intelligence network from a plurality of networks based on a minimizing of the DSC or CSA.”
Claim 4 line 1 please delete “The method of claim 3…”, and add “The method of claim 4…”.

Please cancel claims 3 and 14.

Allowable Subject Matter
Claims 1, 2, 4- 13 and 15- 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art, either singularly or in combination, fairly teaches or suggests applicant’s claimed invention wherein applicant recites, among other limitations, ”measuring at least one of a Dice Similarity Coefficient (DSC) or a cross sectional area (CSA) error between a ground truth and a predicted segmentation of the image and selecting the artificial intelligence network from a plurality of networks based on a minimizing of the DSC or CSA.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov